GILLETTE, J.,
concurring in part and dissenting in part.
I concur in all of the majority’s opinion save the portion concerning merger. Defendant did not raise the merger question at trial, and I would hold that he waived it now. See State v. Applegate, 39 Or App 17, 591 P2d 371, (1979).
The majority acknowledges the principle of Apple-gate but explains, by way of footnote,
"* * * Among the factors weighing toward consideration of the issue [of merger, in spite of defendant’s failure to raise it below,] are the novelty of the issue and whether the trial court meted out consecutive rather than concurrent sentences.” 41 Or App 795, n 3, 598 P2d 1300, n 3
If the reasons cited by the majority are merely "among” several, I fail to perceive any others. Moreover, the two cited reasons are illusory or worse:
1. "Novelty of issue.” While the case actually deciding the specific issue raised here — State v. Williams, 40 Or App 227, 594 P2d 1281 (1979) — was not *796decided until after the trial of this case, the general issue of "merger” has been a cause celebre in this court for several years. To call any merger issue "novel” in Oregon criminal law today is to ignore the past.
2. "Consecutive sentences.” I would not let consecutive sentencing serve as a basis for labeling this alleged error as "egregious.” When we do so, we engage in a weighing process I find impossible. Would we, for instance, reach the alleged error here had the trial court entered two consecutive two-year sentences, but not reach it where the court entered two concurrent five-year sentences? The question answers itself.
I respectfully dissent.